DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 20-39 are pending.
Withdrawn Election/Restrictions
The Election/Restriction as set forth in office action dated 08/24/2020 is hereby withdrawn in response to applicant’s argument over Glycom (WO2016066175 A1), that it’s not a prior art, which is found persuasive. 
New Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 20-33, drawn to performing different methods. 
Group II, claim(s) 34-39 drawn to a method different from Group I.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

In the instant case, the inventions listed in Group I -Group II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features because Newburg (US 2012/0294840 A1)  teaches Group I. Thus, at the time of the instant invention, Group I was rendered obvious by the cited prior art.   
As such, no special technical feature exists among the different groups of inventions because invention I fails to make a contribution over the prior art due to a corresponding lack of novelty. In conclusion there is a lack of unity of inventions. Groups I - II do not relate to, and are not so linked as to form a single general inventive concept.

Election of Species Requirement
 This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species of method performed. 
Species of symptom.
Currently, the instant claim(s) are generic to a plurality of species.

If Applicant elects the invention of Group I, Applicant is further required to elect a single species from (A) and a single species from (B) to which the claims shall be restricted if no generic claim is finally held to be allowable.
If Applicant elects the invention of Group II, Applicant is further required to elect a single species from (A) and a single species from (B) to which the claims shall be restricted if no generic claim is finally held to be allowable.
The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.
  Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i). 
Response to Restriction

During a telephone conversation with Thomas D. Briscoe on 01/14/2020, a provisional election was made with traverse to prosecute Group (I), claims 20-33, directed to a method of treating, and the species of treatment of serotonin dysregulation and constipation. Affirmation of this election must be made by applicant in replying to this Office action.  
Claims 34-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Please note that after a final requirement for restriction, the Applicants, in addition to making any response due on the remainder of the action, may petition the Commissioner to review the requirement.  Petition may be deferred until after final action on or allowance of claims to the invention elected, but must be filed not later than appeal.  A petition will not be considered if reconsideration of the requirement was not requested.  (See § 1.181.).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Claims 20-33 are under current examination.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 26 recites: “the initial treatment…. ” with no antecedent basis and is therefore indefinite. 
Appropriate correction required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 27 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 27 is in an improper dependent form because claim 27 dependent on claim 20 recites “comprises a prophylactic treatment”.  However, independent claim 20 is drawn to treatment, which means the subject already have the disease to be treated. Further, the instant specification defines treatment as:

    PNG
    media_image1.png
    76
    423
    media_image1.png
    Greyscale
 Thus claim 20 does not include prophylactic. 
 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20-25, 28-29 and elected species are rejected under 35 U.S.C. 102(a)(1) as being Newburg (US 2012/0294840 A1)  as evidenced by Spiller (Neuropharmacology; 55 (2008) 1072-1080).
Newburg teaches a method of treating a young child human, adult etc. (non-infant human) with gastrointestinal disease with example of  subject with irritable bowel syndrome (IBS), constipation  using a composition comprising fucosylated HMO with example of 2-FL (such as 1g-5g or pure 10g), 3FL and LDFT and combination thereof in an amount effective to increase growth of beneficial bacteria, with examples of species related to bifidobacterium (Bifidobacterium adolescentis), with examples of Bifidobacterium bifidium and Bifidobacterium longum (same as in the instant claims)   (abstract, 0004-0005, 0008-0009, 0012-0017, 029-0030, 0041, 0044, 0046-0049 and claims).  
With regard to limitation of treating serotonin dysregulation-Although Newburg teaches treatment of same kind of patient with IBS and treating of same symptom of constipation, the cited prior art is silent about serotonin dysregulation treatment. However, the Examiner notes that IBS and IBS related constipation is known to be caused by serotonin dysregulation as evidenced by Spiller.
As evidenced by Spiller, serotonin is distributed in the enteric nerves of the gut and dysregulation of serotonin causes gastrointestinal disorder, such as irritable bowel syndrome and constipation (entire article). Thus Newburg’s teaching of treating of IBS patients with constipation using HMO, with example of 2-FL (such as 1g-5g or pure 10g) reads the instant claims. Further, Newburg’s teaching of 1g-5g or pure 10g dose of pure 2FL is an effective amount to increase Bifidobacterium adolescentis; level of serotonin the blood; concentration of IFN-gamma and TNF-alpha in the blood. This is because as the dose and HMO is same as in the instant claims and therefore expected to provide same result, i.e. increase of Bifidobacterium adolescentis; level of serotonin the blood; concentration of IFN-gamma and TNF-alpha in the blood.
Since the cited prior art teaches same method using same composition and same dose as in instant claims, the method of the prior art must be capable of increasing of Bifidobacterium adolescentis; level of serotonin the blood and concentration of IFN-gamma and TNF-alpha in the blood.  Further, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588, 591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000). 
Since the cited prior art reads on all limitations of the instant claims 20-25 and 28-29, these claims are anticipated.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 20-26, 28-29, 33 and elected species are rejected under 35 U.S.C. 103 as being unpatentable over Newburg (US 2012/0294840 A1) as evidenced by Spiller (Neuropharmacology; 55 (2008) 1072-1080).
Determining the scope and contents of the prior art
Newburg teaches a method of treating a young child human, adult etc. (non-infant human) with gastrointestinal disease with example of  subject with irritable bowel syndrome (IBS), constipation  using a composition comprising fucosylated HMO with example of 2-FL (such as 1g-5g or pure 10g), 3FL and LDFT and combination thereof in an amount effective to increase growth of beneficial bacteria, with examples of species related to bifidobacterium (Bifidobacterium adolescentis), with examples of Bifidobacterium bifidium and Bifidobacterium longum (same as in the instant claims) (abstract, 0004-0005, 0008-0009, 0012-0017, 029-0030, 0041, 0044, 0046-0049 and claims).  
With regard to limitation of treating serotonin dysregulation-Although Newburg teaches treatment of same kind of patient with IBS and treating of same symptom of constipation, the cited prior art is silent about serotonin dysregulation treatment. However, the Examiner notes that IBS and IBS related constipation is known to be caused by serotonin dysregulation as evidenced by Spiller.
As evidenced by Spiller, serotonin is distributed in the enteric nerves of the gut and dysregulation of serotonin causes gastrointestinal disorder, such as irritable bowel syndrome and constipation (entire article). Thus Newburg’s teaching of treating of IBS patients with constipation using HMO, with example of 2-FL (such as 1g-5g or pure 10g) meets limitations of the instant claims. Further, Newburg’s teaching of 1g-5g or pure 10g dose of pure 2FL is an effective amount to increase Bifidobacterium adolescentis; level of serotonin the blood; concentration of IFN-gamma and TNF-alpha in the blood. This is because as the dose and HMO is same as in the instant claims and therefore expected to provide same result, i.e. increase of Bifidobacterium adolescentis; level of serotonin the blood; concentration of IFN-gamma and TNF-alpha in the blood.
Since the cited prior art teaches same method using same composition and same dose as in instant claims, the method of the prior art must be capable of increasing of Bifidobacterium adolescentis; level of serotonin the blood and concentration of IFN-gamma and TNF-alpha in the blood.  Further, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588, 591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000). 
Ascertaining the differences between the prior art and the claims at issue
Newburg teaches a method of treating subject with IBS and constipation using HMO with example of 2-FL (such as 1g-5g or pure 10g), 3FL and LDFT and combination thereof in an amount effective to increase growth of beneficial bacteria, with examples of species related to bifidobacterium (encompass Bifidobacterium adolescentis), with examples of Bifidobacterium bifidium and Bifidobacterium longum, but fails to teach a maintenance period of 1 month after initial treatment and reduced amount in maintenance period. 
Resolving the level of ordinary skill in the pertinent art
With regard to the above difference- Although Newburg teaches a method of treating subject with IBS and constipation using HMO using an amount effective to increase growth of beneficial bacteria, with examples of species related to bifidobacterium (encompass Bifidobacterium adolescentis), with examples of Bifidobacterium bifidium and Bifidobacterium longum, the cited prior art is silent about a maintenance period of 1 month after initial treatment and reduced amount in maintenance period. However, it is routine in a treatment method to change dosing depending on age, sex, severity of symptoms and desired effect of the treatment. Since in the initial treatment period a subject suffers from severe symptoms, it is routine in the art to increase the dosage in that period and reduce the dose based on less severe symptoms, such as in the maintenance period, which may vary depending on target effect which is increase of Bifidobacterium bifidium and Bifidobacterium longum, same as taught by the cited prior art and recited in the instant claims. Thus based on the guidance provided by the cited prior art, it would have been prima facie obvious to a person of ordinary skill in the art to reduce the dose in maintenance period compared to initial period and the period of maintenance may last till the target of relieving symptoms of IBS and increasing Bifidobacterium bifidium and Bifidobacterium longum is reached.
Thus cited prior art read applicants’ process.  
Therefore, all the claimed elements were known in the prior art and one skilled person in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Considering objective evidence present in the application indicating obviousness or nonobviousness
To establish a prima facie case of obviousness, three basic criteria must be met: (1) the prior art reference must teach or suggest all the claim limitations; (2) there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; and (3) there must be a reasonable expectation of success; and (MPEP § 2143).
In this case, Newburg teaches a method of treating subject with IBS and constipation using HMO with example of 2-FL (such as 1g-5g or pure 10g), 3FL and LDFT and combination thereof in an amount effective to increase growth of beneficial bacteria, with examples of species related to bifidobacterium (Bifidobacterium adolescentis), with examples of Bifidobacterium bifidium and Bifidobacterium longum.   
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).  See MPEP 2143 -  Examples of Basic Requirements of a Prima Facie Case of Obviousness [R-9].
In this case at least prong (E)    “Obvious to try”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would apply.  
The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.  Further, there is a reasonable expectation of success that the dosage of HMO may be reduced in maintenance period and can be made by the above cited prior art. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited references and to make the instantly claimed process with a reasonable expectation of success.  Modifying such parameters is prima facie obvious because an ordinary artisan would be motivated to develop an alternative process for economic reasons from a known process, and to arrive applicants process with a reasonable expectation of success, since it is within the scope to modify the process through a routine experimentation. 


Claims 20-26, 28-33 and elected species are rejected under 35 U.S.C. 103 as being unpatentable over Chow (US 2012/0171166 A1) as evidenced by Spiller (Neuropharmacology; 55 (2008) 1072-1080).
Determining the scope and contents of the prior art
Chow teaches a method of treating a young child human, adult etc. (non-infant human) in need thereof with gastrointestinal disease, with example of irritable bowel syndrome (constipation associated with it), gut contractility, gas, bloating by stimulating enteric nerve cells and promoting growth of beneficial bacteria, such as bifidobacteria using a composition comprising fucosylated HMO and a non-fucosylated HMO with example of combination of 2-FL and a N-acetylated HMO, LNnT with a ratio, 1:1 (abstract, 0002-0006, 0009-0012, 0060-0063, 0133, 0135-0137, 0143, Examples 6-10).  Paragraph 0143, examples 6-10 teaches the composition essentially consisting of HMO 2’FL and LNnT in 1:1 ratio (with other non-functional components.

    PNG
    media_image2.png
    460
    701
    media_image2.png
    Greyscale
Paragraphs 0069 and 0074 teaches that 2FL may vary from 2.5 mg/ml to 10mg/ml and LNnT may vary from 0.32mg/ml to 10mg/ml in the composition and paragraph 0057 teaches serving size of such composition as 1ml-300ml (thus a 10 mg/ml of 2FL+10 mg/ml of LNnT=20mg/ml of combination and 300ml of such dose will provide 6000mg (or 6g) of dose. 
With regard to limitation of treating serotonin dysregulation-Although Chow teaches treatment of same kind of patient with IBS and treating of same symptom of constipation, the cited prior art is silent about serotonin dysregulation treatment. However, the Examiner notes that IBS and IBS related constipation is known to be caused by serotonin dysregulation as evidenced by Spiller.
As evidenced by Spiller, serotonin is distributed in the enteric nerves of the gut and dysregulation of serotonin causes gastrointestinal disorder, such as irritable bowel syndrome and constipation (entire article). Thus Chow’s teaching of treating of IBS patients with constipation using HMO, with example of 2-FL and LNnT with dose, such as 6g (as calculated above) encompassing the effective amount meets limitations of the instant claims. Further, Chow’s teaching of effective amount of dose of 2-FL and LNnT with dose, such as 6g (as calculated above) is an effective amount to increase Bifidobacterium adolescentis, Bifidobacterium bifidium and Bifidobacterium longum; level of serotonin the blood; concentration of IFN-gamma and TNF-alpha in the blood. This is because as the dose and HMO is same as in the instant claims and therefore expected to provide same result, i.e. increase of Bifidobacterium adolescentis; level of serotonin the blood; concentration of IFN-gamma and TNF-alpha in the blood.
Since the cited prior art teaches same method using same composition and same dose as in instant claims, the method of the prior art must be capable of increasing of Bifidobacterium adolescentis, Bifidobacterium bifidium and Bifidobacterium longum; level of serotonin the blood and concentration of IFN-gamma and TNF-alpha in the blood.  Further, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588, 591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000). 
Ascertaining the differences between the prior art and the claims at issue
Chow teaches a method of treating subject with IBS and constipation associated with it using HMO with example of combination 2-FL and LNnT in ratio of 1:1 in an amount effective to increase growth of beneficial bacteria, but fails to teach a maintenance period of 1 month after initial treatment and reduced amount in maintenance period. 
Resolving the level of ordinary skill in the pertinent art
With regard to the above difference- Although Chow teaches a method of treating subject with IBS and constipation using HMO using an amount effective to increase growth of beneficial bacteria, the cited prior art is silent about a maintenance period of 1 month after initial treatment and reduced amount in maintenance period. However, it is routine in a treatment method to change dosing depending on age, sex, severity of symptoms and desired effect of the treatment. Since in the initial treatment period a subject suffers from severe symptoms, it is routine in the art to increase the dosage in that period and reduce the dose based on less severe symptoms, such as in the maintenance period, which may vary depending on target effect which is increase of beneficial bacteria. Thus based on the guidance provided by the cited prior art, it would have been prima facie obvious to a person of ordinary skill in the art to reduce the dose in maintenance period compared to initial period and the period of maintenance may last till the target of relieving symptoms of IBS and increasing beneficial bacteria is reached.
Thus cited prior art read applicants’ process.  
Therefore, all the claimed elements were known in the prior art and one skilled person in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Considering objective evidence present in the application indicating obviousness or nonobviousness
To establish a prima facie case of obviousness, three basic criteria must be met: (1) the prior art reference must teach or suggest all the claim limitations; (2) there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; and (3) there must be a reasonable expectation of success; and (MPEP § 2143).
In this case, Chow teaches a method of treating subject with IBS and constipation associated with it using HMO with example of combination 2-FL and LNnT in ratio of 1:1 in an amount effective to increase growth of beneficial bacteria.   
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).  See MPEP 2143 -  Examples of Basic Requirements of a Prima Facie Case of Obviousness [R-9].
In this case at least prong (E)    “Obvious to try”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would apply.  
The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.  Further, there is a reasonable expectation of success that the dosage of HMO may be reduced in maintenance period and can be made by the above cited prior art. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited references and to make the instantly claimed process with a reasonable expectation of success.  Modifying such parameters is prima facie obvious because an ordinary artisan would be motivated to develop an alternative process for economic reasons from a known process, and to arrive applicants process with a reasonable expectation of success, since it is within the scope to modify the process through a routine experimentation.
Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623